Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-10-2008

Pressley v. Johnson
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4193




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Pressley v. Johnson" (2008). 2008 Decisions. Paper 1465.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1465


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-139                                                     NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 07-4193


                               SEAN PRESSLEY,
                                                             Appellant

                                        v.

 SUPT. P. JOHNSON; C.O. CLARK; C.O. YOLINSKY; C.O. M. FREEMAN; C.O. G.
   FREEMAN; L.T. BLAKELY; CAPT. T. MCCONNELL; C.O. W. DUKE; C.O.
 ABRAMS; C.O. CRUMB; CAPT. CLAYBORNE; DR. RUEDA; P.A. F. POLANDO;
DEPUTY SUPT. DICKSON; C.O. B. KNIGHT; C.O. FULLER; C.O. NEIPORT; CAPT.
 SIMPSON; H.E. MATTHEWS; SGT. BEDILION; C.O. FRIDLEY; LT. E. FERSON;
 C.O. ONSTOTT; C.O. SHAFER; LT. A. BOVO; C.O. ROSE; C.O. JOHNSON; C.O.
  AKERS; SGT. GIDDENS; LT. J. HOLMES; SUPT. CONNER BLAINE; MAJOR
 HASSETT; DEPUTY SUPT. MILLER; SMITH; MAHLMEISTER; BRUNO; CAPT.
   GRAINEY, sued in their individual and official capacities; C.O. SIPOS; NURSE
                                    DANNER


                  On Appeal from the United States District Court
                     for the Western District of Pennsylvania
                            (D.C. Civ. No. 01-cv-02350)
                  District Judge: Honorable Terrence F. McVerry


Submitted for Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                   Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6

             Before: AMBRO, FUENTES and JORDAN, Circuit Judges

                              (Filed: March 10, 2008)
                                         OPINION


PER CURIAM

       This is an appeal from the District Court’s grant of summary judgment. For the

following reasons, we will summarily affirm. See 3rd Cir. L.A.R. 27.4 and I.O.P. 10.6.

       Sean Pressley, a state prisoner currently incarcerated in the State Correctional

Institution at Mahanoy, filed a civil rights action in the District Court pursuant to 42

U.S.C. § 1983. Named as defendants were various former employees/agents of the

Pennsylvania Department of Corrections. Pressley accused prison officials of violating

his Fourth, Eighth and Fourteenth Amendment rights. Pressley also made numerous

allegations accusing the defendants of retaliating against him for filing grievances and

lawsuits against prison officials. According to Pressley, the retaliation took the form of

false misconduct reports, theft of his property, harassment and intimidation, transfer to a

different prison, and placement in administrative custody. On March 26, 2003, the

District Court entered an order granting the defendants’ motion to dismiss with respect to

the Fourth, Eighth, and Fourteenth Amendment claims but denying the motion with

respect to the access-to-courts and retaliation claims. Next, on September 28, 2006, the

Court granted summary judgment for the defendants on Pressley’s access-to-courts

claims. Finally, on September 28, 2007 the District Court determined that Pressley’s

retaliation claims did not present a genuine issue of material fact and granted the


                                              2
defendants’ summary judgment motion.

       Our standard of review of the District Court’s dismissal under Rule 12(b)(6) is

plenary. Atkinson v. LaFayette College, 460 F.3d 447, 451 (3d Cir. 2006). We accept as

true all allegations in the complaint and all reasonable inferences that can be drawn

therefrom and view them in the light most favorable to the plaintiff. See Evancho v.

Fisher, 423 F.3d 347, 350 (3d Cir. 2005). We also exercise plenary review over the

District Court’s grant of Appellees’ motion for summary judgment. See Whitfield v.

Radian Guar., Inc., 501 F.3d 262, 265 (3d Cir. 2007). A motion for summary judgment

should be granted only if there are no genuine issues of material fact and the moving

party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c).

       For substantially the reasons given by the District Court, we find that Pressley

failed to state a Fourth, Eighth or Fourteenth Amendment claim. In his Fourth

Amendment claim, Pressley asserted that officers illegally searched and seized legal and

religious materials from his cell. A prisoner has no reasonable expectation of privacy in

his cell, however. See Hudson v. Palmer, 468 U.S. 517, 525-26 (1984). Pressley’s

Eighth Amendment claims amounted to a generalized complaint about the conditions of

confinement in the restricted housing unit. We have previously rejected such a contention

in Griffin v.Vaughn, 112 F.3d 703, 709 (3d Cir. 1997). The District Court thus properly

found that Pressley did not allege a deprivation of a basic human need in violation of the

Eighth Amendment. See Rhodes v. Chapman, 452 U.S. 337, 347 (1981).

       Pressley’s numerous Due Process allegations also fail to state a claim. First,

                                             3
Pressley argues that prison officials denied him due process of law by destroying his

property. However, even an intentional deprivation of property in the prison setting is not

a due process violation if the prison provides an adequate post-deprivation remedy. See

Hudson, 468 U.S. at 532-33. The District Court held, and we agree, that Pennsylvania’s

inmate grievance procedure is an adequate post-deprivation remedy. See Tillman v.

Lebanon County Corr. Facility, 221 F.3d 410, 422 (3d Cir. 2000) (holding that county

prisoner had adequate post-deprivation remedy through grievance system that allowed

prisoners to complain about “any” matter that is “unjust” and provided for direct appeal to

the warden).

       Further, Pressley’s claim alleging a deprivation of access to the courts arising from

the destruction of his property was properly dismissed on the defendants’ summary

judgment motion. The property in question, according to Pressley, included legal

materials necessary for prosecution of his civil action in Pressley v. Horn, No. 99-01956

(W.D. Pa. 2004). The docket for the case indicates that Pressley was represented by

counsel and received a jury trial. To maintain a denial of access-to-courts claim, Pressley

must show that the deprivation of legal materials hindered his efforts to pursue a non-

frivolous legal claim. See Oliver v. Fauver, 118 F.3d 175, 177 (3d Cir. 1997) (plaintiff

alleging access to courts claim must show loss or rejection of a legal claim). Here, where

Pressley had the benefit of counsel, there is no nexus between the deprivation and any

loss suffered in the case. Therefore, Pressley cannot plausibly maintain an access-to-

courts claim based on this civil action.

                                             4
       Pressley also made an allegation in his amended complaint that defendant John

Doe #5 destroyed his religious materials which hindered the free exercise of his religion.

Pressley, however, failed to elaborate on what religious materials were confiscated or

how it hindered his free exercise right. “To survive summary judgment, a party must

present more than just ‘bare assertions, conclusory allegations or suspicions’ to show the

existence of a genuine issue.” McCabe v. Ernst & Young, LLP., 494 F.3d 418, 436-37 (3d

Cir. 2007) (citations omitted).

       Pressley also complained about the investigation and processing of his inmate

grievances. Because there is no due process right to a prison grievance procedure,

Pressley’s allegations did not give rise to a Fourteenth Amendment violation. See

Massey v. Helman, 259 F.3d 641, 647 (7th Cir. 2001) (collecting cases). To the extent

that Pressley raised a due process claim regarding his confinement in the restricted

housing unit (“RHU”), the District Court properly dismissed his claim. Pressley’s alleged

360 days of disciplinary custody does not constitute an atypical and significant hardship

in relation to the ordinary incidents of prison life. See Sandin v. Conner, 515 U.S. 472,

484 (1995); see also Griffin, 112 F.3d at 703 (exposure to the conditions of administrative

custody in Pennsylvania prison for periods as long as 15 months falls within the expected

parameters of prisoner’s sentence). Further, we agree with the District Court’s analysis

that Pressley’s allegations concerning his placement in administrative custody do not state

a claim upon which relief may be granted.

       Pressley also asserted that Appellees violated his constitutional rights by filing

                                              5
false misconduct reports, which resulted in his disciplinary custody in the RHU.

However, as it appears that Pressley had a procedural opportunity to address his assertion

that the misconduct reports were false, that claim must fail. See Smith v. Mensinger, 293
F.3d 641, 654 (3d Cir. 2002) (as long as procedural requirements are satisfied, mere

allegations of falsified evidence or misconduct reports, without more, are not enough to

state a due process claim).

       We also find that Pressley’s retaliation claims do not raise any genuine issues of

material fact. In so holding, we substantially adopt the Magistrate Judge’s reasoning in

her September 6, 2007 Report and Recommendation.

       In order to prevail on a retaliation claim, Pressley was required to prove three

elements: 1) the conduct which led to the alleged retaliation was constitutionally

protected; 2) he was subjected to adverse actions by a state actor; 3) the protected activity

was a substantial motivating factor in the state actor’s decision to take the adverse action.

See Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001). While Pressley’s ability to file

grievances and lawsuits against prison officials is constitutionally protected, the District

Court correctly determined that there was no causal nexus between the alleged adverse

action and Pressley’s grievances.

       Pressley’s misconduct offenses were supported by legitimate violations of prison

regulations. See Carter v. McGrady, 292 F.3d 152 (3d Cir. 2002) (no genuine issue of

material fact that jailhouse lawyer would have been disciplined notwithstanding his

jailhouse lawyering). Pressley admitted in at least two instances to violating prison

                                              6
regulations which led to misconduct charges. The other misconduct violations were

backed by thorough investigations including statements by prison officials, Pressley, and

eye-witnesses. See Massachusetts Corr. Inst. v. Hill, 472 U.S. 445, 455-56 (1985)

(holding that the requirement of a written statement for the reasons relied upon by the

disciplinary board “does not imply that a disciplinary board’s factual findings . . . are

subject to second-guessing upon review”). In each instance, the Appellees presented

evidence that pointed to a legitimate reason for the misconduct violations. Pressley failed

to present evidence showing that any of the incidents were “substantially motivated” by

his lawsuit against prison officials. Therefore, the District Court properly granted

summary judgment for the defendants. See Arnold Pontiac-GMC, Inc. v. General Motors

Corp., 786 F.2d 564, 581 (3d Cir. 1986) (in reviewing grant of summary judgment,

appellate court cannot ignore uncontested facts that render inferences unreasonable).

       Regarding Pressley’s transfer to SCI-Greene, there was sufficient uncontroverted

evidence presented that the transfer occurred due to his ongoing disruptive behavior at

SCI-Pittsburgh.1 Other alleged retaliatory incidents–including Pressley’s placement in

administrative custody and the alleged theft of his property–occurred months after prison

officials reportedly learned of his original civil action. Therefore, no sufficient causal

nexus existed between Pressley’s constitutionally protected activity and prison officials’

adverse action. See Black v. Lane, 22 F.3d 1395, 1407 (7th Cir. 1994) (for an inference of


       1
        The defendants presented evidence that in the past ten years, Pressley has incurred
80 institutional misconducts.

                                              7
retaliation to be plausible, there must not be a significant gap in time between the exercise

of protected activity and the purported act of retaliation).

       Accordingly, because this appeal presents us with no substantial question, we will

summarily affirm the District Court’s order. See 3rd Cir. L.A.R. 27.4 and I.O.P. 10.6.




                                               8